Citation Nr: 0720332	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  05-33 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for osteoarthritis, left 
knee, claimed as secondary to service-connected thoracolumbar 
scoliosis.


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, P.A.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran had active service from September 1961 to 
September 1966, from December 1966 to January 1971, and from 
April 1971 to August 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

A transcript of the veteran's December 2006 Board 
videoconference hearing before the undersigned has been 
associated with the claims folder.  


REMAND

Generally, service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2006).  A disability is also service connected if 
it is proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310(a).  In addition, 
secondary service connection may be established when there is 
aggravation of a veteran's non-service connected condition 
that is proximately due to or the result of a service-
connected condition.  Allen v. Brown, 7 Vet. App. 439, 448 
(1995); Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).  

The veteran seeks service connection for osteoarthritis, left 
knee, claimed as secondary to service-connected thoracolumbar 
scoliosis.  The veteran's thoracolumbar scoliosis is 
currently rated at 40% disabling.  

The veteran underwent a VA spine examination in April 2001 in 
which the examiner noted hat the veteran stands with some 
apparent leg length discrepancy as a result of the curvature 
of his spine, with his iliac crest being higher in the left.  
In April 2005, a VA physician reviewed the veteran's claims 
folder and opined that while scoliosis with secondary 
degenerative disc disease may cause low back pain with 
radiation to the knee, it does not cause the osteoarthritis 
which results in the veteran's left knee pain.  On this 
point, the Board notes that the author of the April 2005 
opinion did not specifically mention the earlier finding of 
leg length discrepancy or whether the service connected 
disability could aggravate the osteoarthritis of the left 
knee.   

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
action:

1.  The RO should arrange for the veteran 
to be scheduled for a VA spine examination 
and joints examination.  Following the 
completion of the examinations, the 
examiner should offer opinions on whether 
it is at least as likely as not that the 
veteran's osteoarthritis of the left knee 
is caused by the service connected 
scoliosis with associated leg length 
discrepancy, if any, and, if not directly 
caused, was it aggravated by the veteran's 
service-connected thoracolumbar scoliosis.  
For purposes of answering this question, 
the examiners are advised that the term 
"at least as likely as not" does not mean 
within the realm of medical possibility, 
but rather that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of that 
conclusion as it is to find against it.  
The claims folder must be made available 
to the examiner for review.  The 
examination report must state whether such 
review was accomplished.  In particular, 
the examiners are urged to take note of 
the April 2001 VA spine examination in 
which the veteran's leg length discrepancy 
is documented.

The veteran is hereby advised that failure 
to report for a scheduled VA examination 
without good cause may have adverse 
consequences for his claim.

2.  The RO should then readjudicate the 
claim for entitlement to service 
connection for osteoarthritis, left knee, 
claimed as secondary to service-connected 
thoracolumbar scoliosis.  If it remains 
denied, furnish the veteran and his 
representative a supplemental statement of 
the case and afford the applicable 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




